DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, and 6-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie(s), there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/21. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, and 3-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “the thermoelectric conversion member having a first end connected with the heat conducting member, and configured to generate electrical energy and to supply the electrical energy to the VR integrated machine” is unclear; whereas a VR integrated machine is asserted to comprise: a heat generating device, a 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, and 3-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Nishioka 20110128698) in view of (Yajima 2016/0049108).
Regarding Claim 1; Nishioka discloses a computer (para. 0019), comprising: a heat generating device (11); a heat conducting member (101), the heat conducting member being connected with the heat generating device (as depicted by Fig. 2); a thermoelectric conversion member, the thermoelectric conversion member having a first end connected with the heat conducting member (as depicted by fig. 2—whereas a top end of 105 connects with 101), and configured to generate electrical energy and to supply the electrical energy to the computer (as set forth by para. 0035—whereas the thermoelectric element supplies electricity to a DC-DC converter of the information processing device).  Except, Nishioka does not explicitly disclose the computer display is a VR integrated machine.  However, Yajima discloses a computer display is a VR integrated machine (whereas para. 0001-0002, 0006 discloses an image display apparatus of a smart phone, head mounted display or tablet terminal driven by a battery or power generation appratus of a display in which an virtual image or augmented reality image may be superimposed on a field of view of a user including a charging condition of the power generation appratus which may use a thermoelectric conversion element using a temperature difference to generate power—para.’s 0427-0439, and the apparatus may be incorporated in the image display apparatus—as set forth by para. 0128), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the computer as a VR integrated machine since it was known in the art that a power device of the computer and the VR integrated machine may receive electricity supplied by a thermoelectric element as a secondary power source to allow for reliable operations.  Going Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 3; Nishioka discloses the VR integrated machine according to claim 1, further comprising: a voltage regulator, an input end of the voltage regulator being connected with the electrical output end of the thermoelectric conversion member, and .  

Allowable Subject Matter
6.	Claims 4-5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding Claim 4; the VR integrated machine according to claim 3, further comprising: a battery; a charging member an input end of the charging member being connected with the electrical output end of the thermoelectric conversion member, and an output end of the charging member being connected with the battery; and a switching member, configured to be coupled between the thermoelectric conversion member and the charging member and between the thermoelectric conversion member and the voltage regulator, so as to switch between the thermoelectric conversion member being coupled to the charging member and the thermoelectric conversion member being coupled to the voltage regulator. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835